                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

  TRANE US INC.,                  )
                                  )
                Plaintiff,        )
                                  )
       v.                         )                  CIVIL ACTION NO. 5:17-cv-00042-MTT
                                  )
                                  )
  YEAROUT SERVICE, LLC, et al.,   )
                                  )
                                  )
                Defendants.       )
__________________________________)

                                              ORDER

       Plaintiff Trane moves for summary judgment on Defendant GSC’s counterclaim.

Doc. 80. For the following reasons, that motion (Doc. 80) is GRANTED.

                                        I. BACKGROUND

       This case arises from a consolidation of two cases, both involving a renovation

project of Hangar Dock Building 54 at Robins Air Force Base in Warner Robins, GA

(“the Project”). Docs. 20; 29. The United States Army Corps of Engineers was the

owner of the Project, GSC was the general contractor, Defendant Yearout was

subcontracted by GSC to perform certain work under the contract, and Trane provided

materials to Yearout, including makeup air units (“MAUs” or “AHUs”) 1 to be installed as

part of the Project. See generally Doc. 1; see Doc. 97-1 ¶ 3. Trane alleges Yearout

failed to pay for a humidifier it sold to Yearout, so Trane brought suit against Yearout.




1 The Court construes the term “MAUs” in GSC’s counterclaim to refer to the same equipment as “AHUs”

in Trane’s motion. See Doc. 18 at 13. Trane refers to them as “AHUs” in its motion, Doc. 80 at 2, and
GSC refers to them as “AHU/MAUs” in its response. Doc. 97 at 3. The Court will refer to them as
“MAUs.”
Docs. 1 at 5-6; 1-2 at 1. Trane also brought suit against GSC under the Miller Act, 40

U.S.C. §§ 3131 et seq., alleging GSC had executed a payment bond for the protection

of those working on the Project and that Trane was entitled to recover on the bond for

money owed. Doc. 1 at 4-8; see 40 U.S.C. § 3133(b). It also asserted a claim against

Allied World (formerly known as Darwin), the surety for the payment bond. Docs. 1 at 4;

15 at 1.

       GSC brought a counterclaim against Trane, alleging the MAUs Trane provided

were defective. Doc. 18 at 13. Trane acknowledges that some of the fan motors in the

MAUs have failed in the time since the MAUs started running. Doc. 80 at 2. However,

Trane claims it is entitled to summary judgment because Trane was not in privity of

contract with GSC. Id. at 3.

                                     II. DISCUSSION

       A. Summary Judgment Standard

       A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant

may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of




                                             -2-
the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim[]’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[ ]—that is, point[ ] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. … The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.




                                             -3-
        B. Analysis

        In its counterclaim, GSC claims the equipment furnished by Trane was

“warranted to meet certain standards for workmanship and durability” and that the

MAUs supplied by Trane were defective. 2 Doc. 18 at 13. As a result, GSC incurred

expenses. Id. Surprisingly, GSC does not identify what its legal claim is. Id. Trane

interprets the claim as one for breach of the implied warranty of merchantability,

O.C.G.A. § 11-2-314. 3 Doc. 80 at 4. GSC does not contest that characterization. See

generally Doc. 97. Because it is the only claim even arguably viable which GSC’s

complaint could be construed to assert, the Court treats this claim as one for breach of

the implied warranty. 4

        Trane argues that under Georgia law, a warranty generally can be enforced only

by one in privity with the seller. Doc. 80 at 5. The general rule in Georgia, Trane

argues, is that

        if a defendant is not the seller to the plaintiff-purchaser, the plaintiff as the
        ultimate purchaser cannot recover on the implied or express warranty, if
        any, arising out of the prior sale by the defendant to the original purchaser,
        such as distributor or retailer from whom plaintiff purchased the product.

Evershine Prod., Inc. v. Schmitt, 130 Ga. App. 34, 35, 202 S.E.2d 228, 231 (1973).

That is, a plaintiff cannot recover for breach of warranty unless it is in privity with the

defendant. Id. Under the UCC, as adopted in Georgia, a warranty is made by the seller


2Although the MAUs were custom, GSC does not argue that Trane breached a warranty of fitness for a
particular purpose. Doc. 18 at 13-15.

3The Court applies Georgia law to this claim for breach of warranty. See Erie R. Co. v. Tompkins, 304
U.S. 64 (1938).

4 In its response, GSC appears to argue its claim primarily as a generic breach-of-contract claim.

However, as discussed below, it did not have a contract with Trane, and it fails to allege there were any
contractual provisions, apart from the UCC’s implied warranty, that Trane actually breached. Doc. 97.



                                                    -4-
of a good to the buyer, and it only extends beyond the buyer in certain situations

specified at O.C.G.A. § 11-2-318. Decatur N. Assocs., Ltd. v. Builders Glass, Inc., 180

Ga. App. 862, 863, 350 S.E.2d 795, 797 (1986). Here, it is undisputed the buyer was

Yearout, not GSC. Doc. 97 at 5 (“Ultimately, the purchase order for the AHU/MAUs was

submitted by Yearout”).

       In response, GSC agrees that someone who is not a party to a contract usually

cannot sue to enforce it. Doc. 97 at 7. However, GSC argues that it is entitled to

recover against Trane because (1) GSC and Trane were, in fact, in privity of contract;

and (2) GSC is an intended third-party beneficiary of the contract between Trane and

Yearout, which allows it to bring suit to enforce the contract under O.C.G.A. § 9-2-20(b).

Id. at 5-10.

       To show privity, GSC argues that although Trane was “not a signatory” to the

agreement between GSC and Yearout, Trane “was clearly aware the design and

construction work it was performing was for the benefit of GSC complying with” its

agreement with the Army Corps of Engineers. Id. at 5. That argument may be true, but

it does not establish privity. “‘Privity of contract’ is narrowly defined as ‘[t]hat connection

or relationship which exists between two or more contracting parties.’” Decatur N.

Assocs., Ltd. 180 Ga. App. at 863, 350 S.E.2d at 796 (quoting Black’s Law Dictionary,

5th Ed. (1979)). GSC further argues that its agreement with Yearout “made entities

hired by Yearout subject to the terms of the GSC/Yearout contract.” Doc. 97 at 6. The

relevant language of the GSC/Yearout contract noted that GSC “may require [Yearout]”

to enter contracts with sub-sub-contractors, “assuming toward each other all obligations

which the Contractor and Subcontractor assume toward each other.” Id. (quoting Doc.




                                              -5-
18-1). GSC fails to point out whether it actually did require Yearout to subcontract on

those conditions, and it certainly does not begin to explain how that language would

establish privity. Again, privity of contract in Georgia is defined narrowly, and nowhere

does GSC argue it actually entered into a contract with Trane. 5 See generally id. It was

not, therefore, in privity with Trane.

        GSC further argues that it was an intended third-party beneficiary of the contract

between Trane and Yearout. Id. at 6. GSC points to evidence that Trane had

developed custom MAUs for the Project, knowing GSC was the general contractor. Id.

at 7. Further, Yearout’s contract with GSC specifically contemplated that Trane would

supply the MAUs. Id. (citing Doc. 83-4, Exh. 73 6). GSC claims that it is an intended

beneficiary and is entitled to sue under O.C.G.A. § 9-2-20(b), which provides that “[t]he

beneficiary of a contract made between other parties for his benefit may maintain an

action against the promisor on the contract.” Id. at 8.

        Generally, a supplier of materials or equipment is not considered a third-party

beneficiary with standing to sue, and Georgia has not departed from this law. See

Restatement (Second) of Contracts § 302, comment e. (1981) (noting that a building

owner is merely an incidental beneficiary of his contractor’s subcontract with a materials

supplier); Chem Tech Finishers, Inc. v. Paul Mueller Co., 189 Ga. App. 433, 375 S.E.2d



5 GSC and Trane had considered forming a contract with one another, but the final purchase order ended
up coming from Yearout. Doc. 94 at 108:9-109:21. At his deposition, a sales engineer for Trane testified
that to the best of his recollection, Trane would not accept a purchase order from GSC on credit because
of a “credit approval issue.” Id. at 37:1-20. In any event, Trane and GSC chose to structure the Project in
such a way that they would not have any contractual relationship with one another. And that choice
clearly resolves the privity issue here.
6There is not an exhibit 73, or any exhibits, at that Docket cite. For purposes of this motion, the Court will
assume without deciding that Exh. 73 supports the assertion for which it is cited.



                                                     -6-
881 (1988) (applying that principle to a commercial equipment supplier); see also Kaiser

Aluminum & Chem. Corp. v. Ingersoll-Rand Co., 519 F. Supp. 60, 73 (S.D. Ga. 1981)

(reviewing cases and noting that “[t]he law of Georgia has not been anxious to find that

parties not in privity can sue under the aegis of the third party beneficiary doctrine”).

GSC, therefore, does not have standing to sue on the contract, as a third-party

beneficiary or otherwise.

       Even if it did have standing, however, the question here is the narrower one of

whether GSC may sue to enforce the implied warranty of merchantability. The implied

warranty of merchantability “clearly arises out of a contract of sale of goods, [so] it can

only run to a buyer who is in privity of contract with the seller.” Lamb v. Georgia-Pac.

Corp., 194 Ga. App. 848, 850, 392 S.E.2d 307, 309 (1990); see Evershine Prod., Inc. v.

Schmitt, 130 Ga. App. 34, 35, 202 S.E.2d 228, 231 (1973). The limited exception for

third-party beneficiaries is governed by O.C.G.A. § 11-2-318, which provides:

       A seller's warranty whether express or implied extends to any natural
       person who is in the family or household of his buyer or who is a guest in
       his home if it is reasonable to expect that such person may use, consume,
       or be affected by the goods and who is injured in person by breach of the
       warranty. A seller may not exclude or limit the operation of this Code
       section.

       GSC is not a natural person. It does not, therefore, qualify as a third-party

beneficiary of Trane’s warranty to Yearout under § 11-2-318. Nor does GSC even

address this issue in its response. See generally Doc. 97. Because it is neither a buyer

in privity with Trane nor a third-party beneficiary of the warranty, GSC has no right to

relief against Trane based on the claim asserted.




                                             -7-
                                 III. CONCLUSION

      For the reasons discussed, Plaintiff Trane’s motion for summary judgment on

Defendant GSC’s counterclaim for breach of warranty (Doc. 80) is GRANTED.

Accordingly, GSC’s counterclaim (Doc. 18 at 13-15) is DISMISSED with prejudice.

      SO ORDERED, this 13th day of December, 2018.

                                              S/ Marc T. Treadwell
                                              MARC T. TREADWELL, JUDGE
                                              UNITED STATES DISTRICT COURT




                                        -8-
